Citation Nr: 1726475	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-36 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. §  1151  for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 







INTRODUCTION


The Veteran had honorable service with the United States Marine Corps from June 1973 to June 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, denying the claim of entitlement to service connection for patellofemoral syndrome of the left knee for failure to submit new and material evidence.

When this case was last before the Board in March 2014, it was reopened for the submission of new and material evidence and was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that a July 2016 rating decision awarded service connection for a left knee disorder, effective April 18, 2012.  In light of the grant of service connection for a left knee disorder, the Board need not reach a decision on the merits of the claim for compensation for a left knee disorder under 38 U.S.C.A. § 1151 from April 18, 2012.  However, the claim for entitlement to VA compensation under 38 U.S.C.A. § 1151  is not moot for the period prior to April 18, 2012.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.  

The Veteran asserts that the VA failed to properly treat his left knee disorder.  In the March 2017 appellate brief, the Veteran's representative explained that the Veteran's left knee was examined during a 1982 VA examination and that the VA treated his right knee since 2002.  The representative asserted that the VA should have treated the Veteran's left knee during the period when he was being treated for his right knee disorder.  

Initially, the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  When this case was previously before the Board it was remanded to obtain VA treatment records from June 1977 to May 1992 and from December 2011 forward.  However, it does not appear that the RO requested the VA treatment records.  Therefore a remand is required to obtain outstanding VA treatment records. 

Additionally, A VA medical opinion was obtained in June 2016.  The examiner opined that the VA treatment that the Veteran received did not result in additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  The examiner explained that the right knee was the prevailing complaint and concern, and that the Veteran's left knee complaints surfaced in 1982, but he did not receive treatment until 2008.  The examiner also stated that the Veteran underwent a left knee total arthroplasty in September 2009, within a year of beginning treatment at the VA.  It was determined that the VA provided orthopedic treatment and conservative care prior to the left knee total arthroplasty in September 2009, less than a year after his initial complaints and evaluation at the Jesse Brown VA Medical Center (VAMC). 

As noted above, the Veteran's representative argued that the Veteran's left knee total arthroplasty was the result of the VA medical provider's failure to properly treat his left knee disorder during the period that he was being treated for his right knee disorder.  The June 2016 VA examiner did not adequately address this aspect of the Veteran's claim.  Therefore, a remand is required to obtain an addendum opinion.  

In addition, the representative noted that the Veteran's private treatment records from Ray HK. Craemer, M.D. and London Price were not obtained.  In April 2016, the RO sent the Veteran a letter in an attempt to obtain the records, however, he did not respond.  On remand, the RO should make another attempt to obtain the private treatment records.   

Finally, the record indicates that the Veteran currently receives disability benefits from the Social Security Administration (SSA).  The record does not reflect that development has been undertaken to obtain any SSA records.  It is unclear whether the Veteran received SSA benefits related to his left knee disorder.  As the records could have a dispositive effect on the Veteran's claim, the RO must attempt to obtain the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363   (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records pertinent to the issue on appeal, to include VA treatment records from June 1977 to May 1992 and from December 2011 forward, Social Security Administration disability determinations and any medical records underlying these determinations, and complete treatment records from Ray H. Craemer , M.D. and Dr. London Price.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the RO or AMC should obtain an addendum medical opinion from the examiner who provided the June 2016 VA medical opinion.  If this examiner is no longer available, then the claims file must be returned to a physician of similar expertise.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left knee total arthroplasty was due to carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA by not treating his left knee disorder during the time when he was being treated for his right knee disorder. 

If there was carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on VA's part by not treating his left knee disorder during the time when he was being treated for his right knee disorder, whether VA's failure to timely diagnose and properly treat the cancer proximately caused the continuance or natural progress. 

In rendering the requested opinion, the examiner should fully discuss and provide supporting rationale as to whether the VA staff should have treated his left knee disorder given that the Veteran was being treated for his right knee disorder.    

The examiner should also discuss whether the proper diagnosis and treatment of the left knee disorder during that period would have prevented or lessened the disability suffered by the Veteran.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




